In a negligence action to recover damages for personal injuries sustained by the infant plaintiff and medical expenses incurred by her father, plaintiffs appeal from a judgment of the Supreme Court, Richmond County, entered March 14,1973, in defendant’s favor, upon the trial court’s dismissal of the complaint at the close of the entire case at a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No questions of fact were considered. The proof raised questions for the jury as to whether a reasonably prudent person would have permitted the infant plaintiff to place her hand in such a position as to cause her injury, as to whether a reasonably prudent person should have foreseen the consequences of opening the door to the automobile and as to whether the infant plaintiff was not entitled to any recovery because of contributory negligence or assumption of risk (Kearney v. Roman Catholic Church of St. Paul, 31 A D 2d 541). Hopkins, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.